                          Case 3:20-cv-02731-VC Document 581-1 Filed 08/19/20 Page 1 of 14



                     1   Susan E. Coleman (SBN 171832)
                         E-mail: scoleman@bwslaw.com
                     2   BURKE, WILLIAMS & SORENSEN, LLP
                         444 South Flower Street, Suite 2400
                     3   Los Angeles, CA 90071-2953
                         Tel: 213.236.0600       Fax: 213.236.2700
                     4
                         Attorneys for Respondents-Defendants
                     5   THE GEO GROUP, INC. (Sued herein as
                         GEO GROUP, INC.) and NATHAN ALLEN
                     6
                     7
                     8                        UNITED STATES DISTRICT COURT
                     9                      NORTHERN DISTRICT OF CALIFORNIA
                  10                               SAN FRANCISCO DIVISION
                  11
                  12     ANGEL DE JESUS ZEPEDA RIVAS,                 Case No. 3:20-cv-02731-VC
                         BRENDA RUIZ TOVAR, LAWRENCE
                  13     MWAURA, LUCIANO GONZALO                      DECLARATION OF RICHARD
                         MENDOZA JERONIMO, CORAIMA                    MEDRANO, M.D., REGARDING
                  14     YARITZA SANCHEZ NUÑEZ,                       MEDICAL CARE FOR COVID+
                         JAVIER ALFARO, DUNG TUAN                     PATIENTS AT MESA VERDE
                  15     DANG,
                                                                      Judge:   Hon. Vince Chhabria
                  16                Petitioners-Plaintiffs,
                  17     v.
                  18     DAVID JENNINGS, Acting Director of
                         the San Francisco Field Office of U.S.
                  19     Immigration and Customs Enforcement;
                         MATTHEW T. ALBENCE, Deputy
                  20     Director and Senior Official Performing
                         the Duties of the Director of the U.S.
                  21     Immigration and Customs Enforcement;
                         U.S. IMMIGRATION AND CUSTOMS
                  22     ENFORCEMENT; GEO GROUP, INC.;
                         NATHAN ALLEN, Warden of Mesa
                  23     Verde Detention Facility,
                  24                Respondents-Defendants.
                  25
                  26           I, RICHARD MEDRANO, M.D. declare as follows:
                  27           1.    I am the Regional Medical Director for Wellpath, overseeing facilities
                  28     in the area including Mesa Verde and Adelanto ICE Detention Facilities. My role
B URKE , W ILLIAMS &                                                                         3:20-CV-02731-VC
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                -1-                   DR. MEDRANO DECL. RE
    LOS ANGELES                                                                 MEDICAL CARE AT MESA VERDE
                          Case 3:20-cv-02731-VC Document 581-1 Filed 08/19/20 Page 2 of 14



                     1   is to oversee the clinical care provided within the region and to provide guidance. I
                     2   am often on-call and/or serve as a backup Physician for the facility when needed.
                     3         2.     I previously worked for Correct Care Solutions beginning in 2015,
                     4   before it combined with CMGC to form Wellpath. I went to medical school at the
                     5   University of Southern California, Keck School of Medicine, and graduated in
                     6   2006. Thereafter, I did a 3 year combined internship/residency in Family Medicine
                     7   at Kaiser Los Angeles Medical Center. I am a licensed Physician in the State of
                     8   California. I have personal knowledge of the statements herein, and if called upon
                     9   to do so, I could and would testify competently thereto.
                  10           3.     I am familiar with the CDC guidelines regarding COVID-19
                  11     symptoms, ways to minimize infection, and recommended protocol for detention
                  12     facilities. I am also familiar with IHSC guidelines, which govern ICE facilities. At
                  13     Mesa Verde, the medical staff is required to follow both CDC and IHSC guidelines,
                  14     and we often exceed these guidelines. All medical staff is required to wear PPE
                  15     when interacting with detainees and/or in close contact with other staff.
                  16           4.     Based on my supervision, observations, and experience working for
                  17     CCS and now Wellpath at Mesa Verde Detention Facility, it is my informed
                  18     professional opinion that the current standard of care at Mesa Verde for COVID-19
                  19     positive patients exceeds the standard of community care in the United States.
                  20     Testing, care, and monitoring are also more readily available and accessible at
                  21     Mesa Verde than in the community. My opinion about the quality and expediency
                  22     of care takes into account the fact that there are currently 56 COVID+ detainees at
                  23     Mesa Verde, and would apply even if the number rises.
                  24           5.     Even with COVID-19 infections on the rise in many communities, and
                  25     mortality rates for this novel virus, it has been my experience and observation that it
                  26     still takes time to obtain appointments for a COVID test (sometimes 1-2 weeks
                  27     unless symptoms are severe) and the results can take as long as 7-10 days. Same
                  28     day appointments are rare outside the correctional environment, and same day
B URKE , W ILLIAMS &                                                                             3:20-CV-02731-VC
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                  -2-                     DR. MEDRANO DECL. RE
    LOS ANGELES                                                                     MEDICAL CARE AT MESA VERDE
                             Case 3:20-cv-02731-VC Document 581-1 Filed 08/19/20 Page 3 of 14



                     1   results for COVID-19 tests are uncommon. People who test positive with COVID-
                     2   19 are told to stay at home and isolate and not go to the hospital unless they have
                     3   severe symptoms such as chest pain, shortness of breath, or other concerning
                     4   symptoms. They are not routinely checked by any medical provider in person
                     5   unless there is a concern.
                     6           6.    In my medical opinion, detainees who are COVID+ are at no greater
                     7   risk for complications than if they were in the community, and if anything they are
                     8   at less risk. There is an increased level of access to care and monitoring provided in
                     9   the facility, timely intervention for complications is more likely. Further, a person
                  10     who tests positive in the community is most likely to be isolated at home without
                  11     any routine checks on their vital signs and oxygen saturation. Most lay persons are
                  12     also less likely to recognize warning signs than trained medical professionals.
                  13             7.    In contrast, detainees have 24/7 access to medical care and even
                  14     asymptomatic COVID-positive patients are seen and evaluated several times a day.
                  15     Mesa Verde currently has 1 full time physician, 1 full-time Nurse Practitioner, 1
                  16     full time Physician’s Assistant1, 4 full-time Registered Nurses, and 7 full-time
                  17     Licensed Vocational Nurses. From 7:00 a.m. to 8:00 p.m. Mondays – Fridays,
                  18     there is always a provider on duty at the facility; on weekends and evenings, one
                  19     medical provider2 is always on call. Nurses are staffed on 12-hour shifts. On day
                  20     shift, there are 2 LVNs on duty and at night there is 1 RN and 1 LVN on duty.
                  21             8.    Detainees who put in sick call slips are typically seen within 24 hours.
                  22     The detainees can submit sick call requests on their Tablets or on paper forms that
                  23     are picked up daily in the units by a nurse. A Registered Nurse triages the sick call
                  24     slips based on the reported symptoms, with the most severe symptoms resulting in
                  25     the shortest turnaround time. Most detainees are seen the same day, though routine
                  26
                  27     1
                           Currently the P.A. is on FMLA leave (non-COVID related), and a second M.D. is
                         covering full-time hours for the P.A. in their absence.
                  28     2
                           Medical providers are above the level of R.N.
B URKE , W ILLIAMS &                                                                            3:20-CV-02731-VC
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                   -3-                   DR. MEDRANO DECL. RE
    LOS ANGELES                                                                    MEDICAL CARE AT MESA VERDE
                             Case 3:20-cv-02731-VC Document 581-1 Filed 08/19/20 Page 4 of 14



                     1   requests (such as refills of Tylenol or fungal powder) may be done within the
                     2   following day or two. Sick call slips averaged 600 to 700 per month before the
                     3   pandemic, and with the reduced population are now approximately 200-250 per
                     4   month. Attached as Exhibit A is a true and correct copy of a blank sick call slip.
                     5           9.     Currently, the population at Mesa Verde is greatly reduced
                     6   (approximately 105 detainees) but we have not reduced the level of medical
                     7   staffing, so there is a greater ratio of medical providers to detainees. Between the
                     8   reduction in sick call requests, the reduction in detainees, and the same level of
                     9   medical staffing, detainees are seen very quickly for any medical issues.
                  10             10.    Detainees are educated about their health care access upon intake and
                  11     orientation. Attached as Exhibit B is a true and correct copy of the Orientation to
                  12     Health Services memo provided to detainees. (Also available in Spanish.)
                  13             11.    Custody officers within the housing units often communicate to the
                  14     medical clinic the need for care for a particular detainee3, and they can either call
                  15     the medical unit if it is an emergency (“code blue”) or escort/send the detainee to
                  16     the clinic as appropriate. Staff and detainees are both taught to say something if
                  17     they are having an emergency or observe one, whether medical or otherwise.
                  18             12.    Medical staff are expected to use their experience, training, and
                  19     discretion in determining whether to send a detainee to the hospital, either via
                  20     custody staff or by ambulance if emergent. I advise medical staff to do what is
                  21     correct, medically speaking, and to use their medical judgment. Nurses have
                  22     discretion to call 911, but they can also reach a provider on-call if they have any
                  23     questions. Mercy Hospital is very close to the Facility, on Truxtun Avenue, so they
                  24     can be transported quickly and ambulances respond quickly if needed.
                  25             13.    Wellpath medical staff errs on the side of caution in sending detainees
                  26     out to the hospital. In fact, of the last 5 detainees sent to the hospital, only detainee
                  27
                  28     3
                             This practice is not specific to care during the pandemic or for COVID-19.
B URKE , W ILLIAMS &                                                                              3:20-CV-02731-VC
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                    -4-                    DR. MEDRANO DECL. RE
    LOS ANGELES                                                                      MEDICAL CARE AT MESA VERDE
                          Case 3:20-cv-02731-VC Document 581-1 Filed 08/19/20 Page 5 of 14



                     1   Zamora Guzman ended up being admitted. The other 4 detainees were returned to
                     2   the Facility without being admitted, and with prescriptions for the same medication
                     3   they were already prescribed by Mesa Verde medical staff.
                     4         14.    For example, detainee Ruiz was sent to the hospital by ambulance on
                     5   August 11, 2020, due to his oxygen saturation level, coughing, and report of chest
                     6   pain while coughing, but he was returned the facility without being admitted and
                     7   continued on the same medications with no new interventions recommended by ER.
                     8         15.    Detainee Najera Grajeda was sent to the hospital by ambulance on
                     9   August 3, 2020, due to complaints of shortness of breath and chest pain. Grajeda
                  10     had a physical exam, an EKG, and an X-ray of his lungs, which showed his lungs
                  11     were clear and his EKG was normal. Grajeda was returned to the Facility with
                  12     medication recommendations which we continued.
                  13           16.    Plaintiffs’ counsel complained that detainee Villalobos-Suria had
                  14     serious symptoms of COVID since August 1, 2020, including trouble breathing,
                  15     and requested that he be brought to a hospital. But Villalobos said he was fine on
                  16     August 3, 2020, when he was advised he tested positive. He said he had a sore
                  17     throat a week ago and did some workouts to “sweat it out.” Villalobos was seen by
                  18     medical other times but did not submit a sick call slip until August 5, 2020, noting
                  19     he had a sore throat. Villalobos was prescribed appropriate medications by the
                  20     facility provider. Villalobos had a chest X-ray on August 6, 2020, which was
                  21     within normal limits. On August 7, 2020, he reported he felt better with the inhaler.
                  22     His oxygen saturation (checked twice per day at minimum) has always been within
                  23     normal limits. Villalobos has never complained to medical about trouble breathing.
                  24     On August 10, 2020, Villalobos stated he is doing better. Thus, medical did not feel
                  25     that emergency services were warranted given that his lungs were clear and his
                  26     vitals were normal.
                  27           17.    For the B dorm, which contains detainees who have tested positive for
                  28     COVID-19, nurses check on each detainee at least twice per day and chart their
B URKE , W ILLIAMS &                                                                           3:20-CV-02731-VC
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                  -5-                   DR. MEDRANO DECL. RE
    LOS ANGELES                                                                   MEDICAL CARE AT MESA VERDE
                          Case 3:20-cv-02731-VC Document 581-1 Filed 08/19/20 Page 6 of 14



                     1   findings in the person’s chart. This involves taking the detainee’s temperature,
                     2   blood pressure, heart rate, respiration rate, and Oxygen saturation level. The person
                     3   is also asked about symptoms and how they feel, and any significant comments are
                     4   noted on the patient’s chart. Attached as Exhibit C is a true and correct copy of
                     5   chart notes for one detainee in B dorm from last week.
                     6         18.    In addition to these twice-daily checks by nurses in B dorm, doctors
                     7   also do rounds daily in the B dorm and ask patients how they are doing. They
                     8   routinely select a few patients to do a full assessment on, with the selection based
                     9   on factors such as if someone is medically vulnerable and of concern to them, or if
                  10     someone has been putting in sick call slips or complaining to nurses.
                  11           19.    Nurses are in B dorm approximately 3 times per 12-hour shift (or 6
                  12     times per day). In addition to taking vitals and other measurements, nurses also
                  13     conduct pill call, passing out medications to detainees including giving insulin.
                  14     Nurses also administer any treatments prescribed to detainees such as
                  15     nebulizer/breathing treatments. During these times, detainees often speak with
                  16     nurses about any concerns or questions.
                  17           20.    When there were fewer detainees in B dorm, nurses spent
                  18     approximately 2-3 hours per day doing vital checks, pill line, and treatments;
                  19     however, now that the population has increased, nurses are in B dorm providing
                  20     care 4-6 hours per day or more, depending on the day and what needs to be done.
                  21     For the vitals alone, it now takes 4 hours per day with 2 nurses doing them.
                  22     Medical providers (above the level of RN) spent 1-2 hours per day in B dorm last
                  23     week, but this week it will be much more. This is in addition to custody staff, on
                  24     duty 24 hours per day in the dorm.
                  25           21.    In B dorm, although all of the detainees housed in that dormitory are
                  26     positive, only a handful of them have active symptoms at any one time. Thus,
                  27     while medical staff is routinely monitoring the detainees for changes in condition
                  28     and development and/or changes of symptoms, not every detainee in the unit needs
B URKE , W ILLIAMS &                                                                            3:20-CV-02731-VC
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                   -6-                   DR. MEDRANO DECL. RE
    LOS ANGELES                                                                    MEDICAL CARE AT MESA VERDE
                          Case 3:20-cv-02731-VC Document 581-1 Filed 08/19/20 Page 7 of 14



                     1   medicine for COVID-19 or other medical intervention. Most will likely recover
                     2   from COVID via rest and fluids.
                     3         22.    Given that the dorms have different COVID-19 statuses, medical staff
                     4   is currently following a protocol to make their rounds in a particular order: D dorm
                     5   first (where everyone tested negative on the last round), then C and A dorms (where
                     6   detainees are cohorted after moving out some who tested positive on the last
                     7   round), then lastly B dorm (all positive detainees).
                     8         23.    Medical staff has separate equipment to check vitals for the D dorm,
                     9   the cohort/quarantined detainees in A and C, and the B dorm, so that it is not shared
                  10     even though it’s routinely disinfected after use. Medical staff also wears full PPE –
                  11     gown gloves, face shield, bouffant plastic cap to cover hair, shoe covers, and a N95
                  12     mask with surgical mask over it to all pods. This PPE is changed/replaced between
                  13     dorms to limit cross-contamination.
                  14           24.    I am informed and believe that ICE pays for hospital visits and
                  15     hospitalization of detainees. Regardless of who pays for the hospital bills, I rely on
                  16     my medical judgment, training, experience and discretion about whether to send
                  17     someone to the hospital and I instruct and expect all Wellpath medical staff to do
                  18     the same. Wellpath medical staff do not need or seek ICE or GEO’s approval
                  19     before sending someone to the hospital, and if they feel a detainee needs to go to
                  20     the hospital, they do it forthwith.
                  21           I declare under penalty of perjury that the foregoing is true and correct.
                  22     Executed on August 19, 2020, at Adelanto, California.
                  23
                  24                                                _____________________
                                                                RICHARD MEDRANO, M.D.
                  25
                  26
                  27
                  28
B URKE , W ILLIAMS &                                                                           3:20-CV-02731-VC
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                                                                  -7-                   DR. MEDRANO DECL. RE
    LOS ANGELES                                                                   MEDICAL CARE AT MESA VERDE
Case 3:20-cv-02731-VC Document 581-1 Filed 08/19/20 Page 8 of 14




                   EXHIBIT A
                   Case 3:20-cv-02731-VC Document 581-1 Filed 08/19/20 Page 9 of 14




 ~··
 _.     l  ccs~
 CORRECT CARE
                                                        HEALTHCARE REQUEST
                                                 SOLICITUD DE SERVICIO DE SALUD
                                                                                                                     RECEIVED
                                                                                                                Date: - -- - - - - -
                                                                                                                Initials: _ __ _ __ _
 SOLUfiON&                                                                                                      Time: _ _ _ _ _ _ __




Name (Nombre): - - - - - - - - - - - - - - - - DOB (Fecha de nacimiento): _ _ _ _ _ _ _ __

ID # (N° de identificaci6n): _ _ _ _ _ _ _ _ _ _ _ _ _ _ Living Unit (Unidad): - - - - - - - -- - - - -


D Medical (Medico)            D Behavioral Health (Salud Mental)              D Dental (Dental)            D Other_ _ _ _ _ _ __

Nature of problem or Request (be specific)                     Naturaleza del problema o solicitud (sea especifico)




I consent to be treated by Health Care Staff for the condition described. I understand that the facility may charge me for some of these
services and may deduct it from my account during this current or future stays in the facility. I understand that I will receive health care
regardless of my ability to pay.
Doy mi consentimiento para ser tratado por el personal de atenci6n de salud para las condiciones descritas. Entiendo que Ia
instalaci6n me puede cobrar por algunos de estos servicios y pueden descontarlo de mi cuenta durante esta o futuras estancias.
Entiendo que voy a recibir atenci6n medica, independientemente de mi capacidad de pago.

Patient Signature (Firma del Paciente): - - - - - - - - - - - -- - - - - D a t e (Fecha): _ _ _ _ __
             This is a confidential document and should only be placed in a designated area, medical box or given directly to medical staff.
    Este es un documento confidencial y solo debe ser co/acado en un area designada, caja medica a entregada directamente a/ personal medico.


                                                    DO NOT WRITE BELOW THIS LINE

-----------------------------------------------------------·
                                                     (TO BE COMPLETED BY TRIAGING STAFF)


TRIAGE:             D Emergent            D Urgent         D Routine       Triage Date: _ _ _ _ Initials:                 Time: _ _ __


INITIAL:       D Sick Call     D Nurse      D HCP      D Dentist   D Behavioral Health     D Eye Doctor      D Other _ _ _ _ _ _ __


                                                (TO BE COMPLETED BY HEALTHCARE STAFF)

    D      Patient seen (if applicable)                        D    Patient outside of facility (hospital, court, etc.), reschedule upon return
    D      Response 'sent to patient (if applicable)           D    Patient refused, Refusal Form complete
    D      Patient released from custody                   Fee Charge        D No      DYes, Amount$_ _ _ _ _ _ _ __
RESPONSETOPATIENT/COMMENTS_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___



               NOTE: Treatment information should not be noted above but should be documented on the appropriate treatment fonn(s)



                                                Staff Signature                                                               Date


SC001UNOOOACCBI102413                                                                                                       2-Part Form
Case 3:20-cv-02731-VC Document 581-1 Filed 08/19/20 Page 10 of 14




                    EXHIBIT B
       Case 3:20-cv-02731-VC Document 581-1 Filed 08/19/20 Page 11 of 14


                                  MESA VERDE ICE PROCESSING CENTER
                               INMATE ORIENTATION TO HEALTH SERVICES



 Our purpose is to provide you with quality health services while you are here at Mesa Verde. In order for
 us to accommodate your health care needs, your cooperation is required.

 INTAKE:

Upon arrival at Mesa Verde, you will go through a medical assessment that includes being seen by
medical staff. You will be asked to give accurate medical history and other pertinent information. You
may be scheduled for lab work, a dental exam, a mental health assessment and/or a TB skin test if these
have not already been done at a previous facility. If you meet the criteria, you will be scheduled for an
eye exam.

ACCESS TO HEALTH CARE:

You must submit a Sick Call Request to access medical care. You may submit your request via the tablet
or via a Sick Call Request form that is located in your housing unit and must be deposited in the assigned
sick call box.

Please DO NOT put the Sick Call Request in the mail or attempt to send it to medical by any other means
or it may be returned to you unprocessed.

You must follow the instructions on the Sick Call Request.

All Sick Call Requests will be picked up or reviewed electronically daily. You will be placed on the nurse's
line appointment within 24 hours. When you arrive for your appointment, give your ID to the officer or
a medical staff and have a seat. You will not be charged for Sick Call Requests, medical, dental or mental
health appointments.

MEDICATION TIMES:

Medication pass is held 3 times a day:

7:00am- 9:00am 7 days a week

2:00PM- 4:00PM 7 days a week

7:00pm- 9:00pm 7 days a week

REFILLS OF MEDICATION: Bubble pack cards issued by medical can be refilled by returning the barcode
label. Bulk medications (inhalers, creams, shampoos, etc.) should be turned in to the medication nurse
for refill.

INJURIES AND EMERGENCIES:

If you hurt or injured at any time, tell an officer at the time of injury. If you are having an emergency
(chest pains, difficulty breathing, sever eye or ear pain/injury, profuse bleeding, severe abdominal pain)
notify an officer immediately. Medical staff will respond with emergency equipment and provide care.
     Case 3:20-cv-02731-VC Document 581-1 Filed 08/19/20 Page 12 of 14


                                MESA VERDE ICE PROCESSING CENTER
                             INMATE ORIENTATION TO HEALTH SERVICES

MENTAL HEALTH SERVICES:

Mesa Verde has a psychiatrist and mental health professionals on staff. If you are currently on any
psychotropic medication, you will be referred to the psychiatrist for evaluation and continued treatment
if necessary. You may also request to be seen for mental health issues at any time by submitting a Sick
Call Request to address any immediate need.

DENTAL SERVICES:

You will be seen annually if you are here for more than 1 year for an exam. We currently have dental
services available 2 days a week. You may request to be seen by dental for routine (if you qualify) and
emergency care via a Sick Call Request.

EXPECTATIONS:

Your medical care is important to us. Your needs will be meet quickly and without problems ifthe above
guidelines are followed. Any game playing, abusive behavior or disruption in the medical unit will result
in disciplinary action. Keep a supply of the basic medical needs supplies at your bunk as these will not
be handed out at medical without and Sick Call Request and medical evaluation. Example: Tylenol,
Band-Aids, antibiotic ointment, hydrocortisone cream.

GRIEVANCE:

You can request assistance and the required grievance submission documents from your housing unit
officer or assigned case manager should you have any unresolved issues with medical. Please reference
your detainee handbook for the full grievance process.

Provider Schedule:

Medical Provider: 5 days per week

Dentist: 2 days per week

Psychiatrist- 3 days per week

Mental Health- 6 days per week

Nursing Sick call-7 days a week

     The above schedules may change at any time due to sickness, vacation and holidays.

Please note: You must be in full compliance with ICE grooming standards to enter the medical area.
You MUST have your ID with you, clipped on the upper left chest area before medications will be
issued.
Case 3:20-cv-02731-VC Document 581-1 Filed 08/19/20 Page 13 of 14




                    EXHIBIT C
                  (




·-:· =.b- --Nellpatli
                 To hope and healing .                 Patient Monitoring for Confirmed or Suspected COVID-19
     ..--------=
      Name:
                                                                                                                                                                    Page _ _ of

Monitoring of Symptomatic patient with suspected or confirmed COVID-19:
Monitor vital signs and symptoms twice a day lllflltils~llllfll& wltlolaut uu a' rnti~) F8ti8 Jea :48 l'lows. Mailatain isolatloa: Fe 'i•laysafle p Us 't"•hurge                      fa~Rie.
  Oat~/                 Bl P             .. P:J:JISe-        . R.e~ · Temp ·.;: · 02;Sat..                          · Syi_N.)io~s. ·                      Comments·                           mitlals
  Time                 · *COtitact health care provider lfvfta/. Signs' el'f1 oufside·of,~ramete~
                                                                                                              0   Fever 0 Cough
                                                                             {jf Pf          9l               0   Short of Breath
                                                                                                              0   Fever 0 Cough
                                                                                                              0   Short of Breath
                                                                             h-r (A          ft. -:L- 0 F:ever            0 Cough                                                               n
                                                                             "'I+ :'}        '1. "T           0   Short of Breath
                                                                             M ,t                     {       0   Fever 0 Cough
                                                                             ~'0 ·'1         q(p· ·           0   Short of Breath
                                                                                                                                       \\YV\       ol?-
                                                                               a-,                            0   Fever 0 Cough
                                                                                -({ · ~ o/f                   0   Short of Breath        IIJ    (l.l)t,. .\ A   fu. ,.,.,-t                   &..
                                                                             IOJ         r             0 Fever 0 Cough
                                                                             1-/ f-·         ~ ( .LJ   0 Short of Breath               :::r..f\1\ () [                                        $_
                                                                                         I)      t?tP~ 0 Fever 0 Cough
                                                                                 q?           11
                                                                                        •'l.. -[~,I; u Short of Breath
                                                                                                              ·                        f)(}-...Q      ------1 Wl
                                                                              n(                    \         0 Fever 0 Cough
                                                                              vf{ /L q~.                  .   D Short of Breath
                                                                                                              OFever 0 Cough
                                                                                                              D Short of Breath
                  ~BP'i?: 180 ors 90      ·remains          •persistently      • > 101'F     • < 90".4;
                  •osP<?:110orS60       <?:110ors60        s10or~20



  ·Initials.               Prloted Namei.License                        Initials.·. ·               Printed. Name/license                  Initials                   Printed ·Name/License

    ~ ~~-7
         YYkJ<,·II\ ~./...1                            ~
                                                                                                                                                                                                        Case 3:20-cv-02731-VC Document 581-1 Filed 08/19/20 Page 14 of 14




  ~r ~[U\.) ~                                          #_A(~
    \{L         ~\ (\'lovJ J-"'        \ ,\. ,J   I.   Q
               Form Folder and Number.                                  Form Owner:                                Accreditation:        A ctive I Last Revision Date:
               Comnwnir.able Disease. CD11 Jl                           Karina Purcell                             N/A                   March 18, 2020                                         I
